DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 21, 23, 26 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 10, 17, 19 and 20 of U.S. Patent No. 9,984,128. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the reference claim(s).
Claims 1, 21 and 26 are anticipated by claims 1, 4, 17 and 19 of the ‘128 Patent. 
[ receiving, at a computing device (claim 1-“particular indexer”) of a data intake and query system (claim 1-“cluster”), a search command (claim 1-“in response to a search query”) from a search head (claim 1-“search queries originating from one or more search heads”) of the data intake and query system; 
receiving a configuration file (claim 1-“configuration data received from the master node”) associated with the search command, wherein the configuration file includes information (claim 1-“configuration data further indicates whether a particular indexer is a secondary indexer”) regarding a distributed computing framework associated with the data intake and query system, wherein the information comprises identifiers for computing devices that are to include a worker node of the distributed computing framework (claims 4 and 10); 
determining that the configuration file identifies the computing device to include a worker node (claim 1-“whether a particular indexer…responsibility for responding to the search queries”; claim 17) of the distributed computing framework; and 
activating a particular worker node (claim 1-“indexer”) of the distributed computing framework on the computing device based at least in part on a determination that the computing device is identified to include a worker node of the distributed computing framework (claim 1-“particular indexer”), wherein the particular worker node is configured to execute at least a portion of one or more queries (claim 19-“responding to the search queries”).]  
	Claims 3, 23 and 28 are anticipated by claims 4 and 10 of the ‘128 Patent.
	Claim 6 is anticipated by claim 20 of the ‘128 Patent.

Allowable Subject Matter
Claims 2, 4-20, 22, 24, 25, 27, 29 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063. The examiner can normally be reached 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/JOHN B WALSH/Primary Examiner, Art Unit 2451